DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro US 20180072212 A1 in view of McCord US 20190257922 A1.
Regarding claims bellow Alfaro teaches
1. A moving body comprising:
a lower structural body;(52)
an upper structural body(50) that is disposed above the lower structural body; (fig. 7)
a wide-area sensor that detects an object in a vicinity of the wide-area sensor(42) by applying light towards the vicinity of the wide-area sensor;[0040](lidar) and
a sensor accommodating section that accommodates the wide-area sensor therein and that includes a space interposed between an upper surface of the lower structural body and a lower surface of the upper structural body, (fig. 18)
wherein at least one of all of side surfaces(fig. 18) of the sensor accommodating section is provided with an emission window portion(44) facing an outside,(fig. 18) and
wherein the emission window portion allows the light applied from the wide-area sensor to be emitted towards the outside.[0040]
a right front vertical bumper provided at a right front corner of the moving body; a left front vertical bumper provided at a left front corner of the moving body (fig. 1 )
but does not teach but  McCord US 20190257922 A1 teaches
wherein a plurality of emission windows(150) facing the outside are provided on a side of the sensor accommodating section(120), the plurality of emission windows comprising a front side emission window(150) provided between the right front vertical bumper and the left front vertical bumper on a front side of the sensor accommodating section(front part of the vehicle), a right side emission window (450 for right lamp) comprising the right front vertical bumper provided on a right side of the sensor accommodating section and a back of the moving body fig. 4, and a left side emission window(450 on left lamp) provided between the left front vertical bumper on a left side of the sensor accommodating section and the back of the moving body,(fig. 4 )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Alfaro with teaching by McCord in order to illuminate and provide sensing of the different areas simultaneously hence improving sensing of the environment.


2. The moving body according to Claim 1, wherein a plurality of all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions.(fig. 18 and fig. 16 side and front has slot)

3. The moving body according to Claim 2, wherein at least two of all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions, the at least two of all of the side surfaces of the sensor accommodating section facing each other in a width direction.(fig. 16)

4. The moving body according to Claim 3, wherein the two of all of the side surfaces of the sensor accommodating section are a right side surface and a left side surface when a main travel direction of the moving body is a front side.(fig. 16)

5. The moving body according to Claim 3, wherein the at least one of all of the side surfaces of the sensor accommodating section is provided with the emission window portion, the at least one of all of the side surfaces of the sensor accommodating section differing from the two of all of the side surfaces of the sensor accommodating section.(fig. 16 front surface differs front side surfaces)

6. The moving body according to Claim 5, wherein the at least one of all of the side surfaces of the sensor accommodating section is a front side surface and/or a rear side surface when a main travel direction of the moving body is a front side.(fig. 16)

7. The moving body according to Claim 1, wherein all of the side surfaces of the sensor accommodating section are each provided with a corresponding one of a plurality of the emission window portions.(fig. 16 and fig. 3 )

8. The moving body according to Claim 1, wherein the wide-area sensor is disposed towards a rear side in a travel direction than a center of the sensor accommodating section in top view.(fig. 18)

9. The moving body according to Claim 1, wherein the upper surface of the lower structural body and the lower surface of the upper structural body each have a planar shape extending in a horizontal direction, (fig. 7)and
wherein the wide-area sensor scans a vicinity of the wide-area sensor in the horizontal direction and illuminates the vicinity of the wide-area sensor with light.(fig. 5)

10. The moving body according to Claim 1, wherein the emission window portion has a slit-like shape extending in a horizontal direction or a shape defined by a plurality of hole-like portions that are formed consecutively in the horizontal direction.(fig. 18)


12. The moving body according to Claim 1, wherein the lower structural body is a travel mechanism and the upper structural body is a loading section.(fig. 18, 20)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro and McCord.
Although Alfaro does not explicitly teach
11. The moving body according to Claim 1, wherein the emission window portion is covered by a transmitting member that transmits the light applied from the wide-area sensor.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Alfaro to add protective window to the system in order to protect lidar device from debris, dirt and damage.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645